[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action asking that a marriage be dissolved. All jurisdictional requirements for its maintenance have been met. CT Page 5057
The parties intermarried in Amsterdam in The Netherlands on on November 22, 1972. The parties had one child — Karina — now emancipated and attending Georgetown University in Washington D.C.
After the marriage the parties came to the United States. They lived in Poughkeepsie, New York in 1972 to 1974, in St. Louis in 1975 to 1977, in Salt Lake City from 1976 to 1984. They returned to the East and bought a home in Milford, Connecticut on December 5, 1984 and remained there until the house was sold on February 28, 1992. The plaintiff apparently is living now in Salt Lake City and defendant in Milford.
The marriage has broken down irretrievably with no hope of reconciliation. It is dissolved.
The plaintiff testified that the breakdown was caused by an affair which the plaintiff had in Milford with Marilyn Rumbin. This resulted in a child being born. He was named Stephen. The plaintiff did not know about this until the defendant told her on June 15, 1990, the day after Father's Day.
The defendant testified that the breakdown occurred long before 1990 and was caused by the plaintiff's cursing, her refusal of sex and by her use of their money. He also testified that the breakdown occurred shortly after the plaintiff had an abortion in St. Louis in 1975 or 1976. The defendant did not want the plaintiff to have the abortion but she insisted on having it.
The relationship thereafter apparently was very fragile. There were periods were there was no communication or affection. In 1976 the parties separated. The plaintiff returned to her parents in Europe and took Karina with her, then only 5 years old. She called the defendant from time to time asking for money. After about 9 months she came back alone and talked with the defendant. She finally decided to resume living with him. She went to Europe, got Karina and returned to the United States. They lived in Salt Lake City. The plaintiff began drinking excessively, made an attempt at suicide by taking an overdose of pills, and started divorce proceedings there. They were occupying separate bedrooms.
The court finds that the marriage broke down in St. Louis or Salt Lake City and the defendant's affair in Milford was not the cause of the breakdown but was evidence of it. The plaintiff's actions were the cause of the breakdown.
The plaintiff is awarded alimony in the amount of $100 a week for 10 years. The net proceeds from the sale of the marital home in Milford shall be divided 25% to the plaintiff, 75% to the defendant. From the plaintiff's share shall be deducted the sum of CT Page 5058 $628, which Judge Fuller in his order of April 16, 1991 found the plaintiff owed to the defendant.
Each party shall be responsible for and pay the liabilities listed on their Financial Affidavits; together with the fees of their own attorney.
The plaintiff shall obtain and return to the defendant the four paintings owned by the defendant before the marriage which the plaintiff removed from the marital home and concealed from the defendant.
The plaintiff is awarded 25% of the amount of the retirement fund the defendant has with the Dorr-Oliver Company as of June 1, 1992 and no more.
The defendant shall keep the plaintiff covered under any medical insurance he has with his employer as long as required by law at his expense and thereafter shall cooperate with her for continued coverage if she so chooses at her expense.
The Saab automobile shall be the property of the plaintiff.
THOMAS J. O'SULLIVAN, TRIAL REFEREE